      Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 1 of 35 PageID: 1




Tracey Salmon-Smith, Esq.
Justin M. Ginter, Esq.
FAEGRE DRINKER BIDDLE & REATH LLP
600 Campus Drive
Florham Park, New Jersey 07932
Tel.: (973) 549-7000
tracey.salmonsmith@faegredrinker.com
justin.ginter@faegredrinker.com

Martin S. Chester, Esq.*
Kate E. Middleton, Esq.*
FAEGRE DRINKER BIDDLE & REATH LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, Minnesota 55402
martin.chester@faegredrinker.com
kate.middleton@faegredrinker.com
*pro hac vice forthcoming
Attorneys for Plaintiff Honeywell International Inc.


                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY

HONEYWELL INTERNATIONAL                      Civil Action No.:
INC.,
                Plaintiff,
-v-
                                                       COMPLAINT
ITRON, INC. and BENJAMIN
HUGGINS,                                         JURY TRIAL DEMANDED

                Defendants.
      Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 2 of 35 PageID: 2




                                 INTRODUCTION

      1.     Defendant Benjamin Huggins (“Huggins”) was Honeywell

International Inc.’s (“Honeywell”) Vice President of Global Sales and responsible

for Honeywell’s Process Solutions businesses, including Smart Energy (“SME”).

Huggins has breached his non-compete agreement with Honeywell by accepting

employment as a sales executive with defendant Itron, Inc. (“Itron”), Honeywell’s

number-one global competitor in the smart energy market.

      2.     At Honeywell, Huggins was responsible for the sales performance and

commercial strategy of Honeywell’s SME business—the precise responsibilities

Huggins now holds at Honeywell’s competitor, Itron. Huggins knows

Honeywell’s near-term and long-term SME commercial strategies, its

vulnerabilities, and its strategy for capturing a greater market share, including its

strategy for competing against Itron. All of this information is extremely

confidential and proprietary, and of great competitive value to Itron.

      3.     Honeywell is forced to commence this action to prevent the harm that

it is, and will continue to suffer, from Huggins’ breaches of his contractual

obligations to Honeywell and his misappropriation and threatened

misappropriation of trade secrets.




                                           2
      Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 3 of 35 PageID: 3




                                      PARTIES

      4.     Honeywell is a Delaware corporation with significant business

operations in Morris Plains, New Jersey, and its global headquarters is in Charlotte,

North Carolina.

      5.     Honeywell manufactures and sells “Smart Energy” products including

gas, electricity, and water meters and related software to utilities, municipalities,

and distribution companies worldwide.

      6.     Defendant Itron is a Washington State corporation with its principal

place of business in Liberty Lake, Washington. Itron conducts business in the

State of New Jersey and maintains an office in West Trenton, New Jersey. Itron is

registered to accept service in New Jersey through its registered agent, National

Registered Agents, Inc. of NJ, 100 Canal Pointe Boulevard, Suite 108, Princeton,

NJ 08540.

      7.     On information and belief, Itron conducts business throughout the

United States and in more than 100 countries. Itron competes with Honeywell in

the smart energy sector.

      8.     On information and belief, defendant Benjamin Huggins is a resident

of the State of Texas.




                                           3
     Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 4 of 35 PageID: 4




                         JURISDICTION AND VENUE

      9.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §

1332(a) because the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, in that the money damages that the plaintiff seeks,

combined with the monetary value of any injunctive relief that the plaintiff may

seek, exceeds $75,000, and the controversy is between citizens of different states.

The Court also has jurisdiction over the subject matter of this action because

Honeywell’s allegations arise under 18 U.S.C. § 1836(b), which provides for a

right of civil action for misappropriation and threatened misappropriation of trade

secrets. Venue and jurisdiction are proper in this District because Huggins and

Honeywell consented to the jurisdiction of this Court and venue in this District.

                                      FACTS

Honeywell’s Smart Energy Business

      10.    Honeywell’s SME business sells smart gas, electric, and water meters

and connected software to utilities, municipalities, and energy distribution

companies that provide natural gas, electricity, and water services.

      11.    The smart energy market is relatively small, and the customer base in

the smart energy market gets smaller every year due to regular consolidations

among and acquisitions of utility companies. As a result, the smart energy market

is extremely competitive.




                                          4
     Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 5 of 35 PageID: 5




      12.    Itron is Honeywell’s main competitor in the smart energy sector.

Itron is more than twice the size of Honeywell’s SME business. A significant

portion of Honeywell’s commercial strategy for SME is directed at capturing a

larger share of the marketplace by competing with Itron. To successfully compete

with a larger player like Itron, Honeywell’s SME business must be innovative,

agile, and use creative strategies to plan short and long-term market advances.

      13.    In this competitive environment, efficient and innovative execution of

commercial strategies is crucial. These commercial strategies—focused on sales

effectiveness, meeting sales objectives, and using metrics to evaluate the pursuit of

customers—are extremely important parts of Honeywell’s efforts to grow SME’s

sales numbers and its competitive posture against Itron.

Huggins’ Employment as Vice President of Sales Responsible for SME

      14.    Huggins began working for Honeywell in 2005. Over several years,

he advanced through multiple positions. On September 28, 2018, Huggins

accepted the position of Vice President, Global Sales (“Vice President of Sales”),

for Honeywell Process Solutions (“HPS”), a division comprised of several smaller

business lines, including Honeywell’s SME business.

      15.    Vice President of Sales was a senior position, and Huggins was

compensated accordingly. In 2019, the last full year Huggins worked at

Honeywell, his compensation was several hundred thousand dollars. This amount




                                          5
     Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 6 of 35 PageID: 6




does not include growth in stock grants that Honeywell provided to Huggins,

which added even more money to Huggins’ total compensation.

      16.    As Vice President of Sales, Huggins was responsible for driving the

overall sales performance and commercial strategy of SME and the other business

units within HPS. Huggins had this responsibility for SME throughout his tenure

as Vice President of Sales.

      17.    During Huggins’ time as Vice President of Sales, he addressed a

broad spectrum of responsibilities for the SME business line. For example, until

early 2019, Huggins’ time as Vice President of Sales, he was directly involved

with SME’s on-the-ground sales force. Huggins participated in weekly “Pulse”

phone calls with SME sales leadership to discuss, in granular detail, SME’s weekly

sales metrics, including SME’s weekly sales forecasts, lost opportunities with

customers, and potential opportunities with current and prospective customers.

      18.    After early 2019, day-to-day managerial responsibility for SME’s

sales force shifted to SME’s new Vice President/General Manager, William Yu.

Nevertheless, Huggins continued to be responsible for SME’s sales performance

and commercial strategy.

Huggins’ Responsibility for SME Commercial Strategy

      19.    Although he was no longer responsible for day-to day supervision of

SME salespeople after early 2019, Huggins’ involvement in Honeywell’s SME




                                         6
     Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 7 of 35 PageID: 7




business grew, particularly after late 2019 when SME began increasingly

promoting its connected gas products and solutions.

      20.    As the sales leader responsible for SME’s commercial strategy,

Huggins developed and implemented tactics designed to maximize sales and

revenue, improve financial metrics, identify and obtain customers, and meet or

exceed SME sales goals. This involved ensuring that sales teams for SME were

identifying the right sales channels, pursuing the appropriate targets and high value

markets, and implementing effective marketing activities.

      21.    For example, part of Huggins’ job was to implement the processes

necessary to ensure that SME was capturing the sales data needed to design and

implement a commercial strategy. This included ensuring that the sales team for

SME was documenting critical sales information, like customer interactions,

marketing and lead generation, sales conversions, customer satisfaction and

dissatisfaction, and customer account value.

      22.    These are important metrics that Honeywell uses to determine

whether SME and the other business units within HPS are meeting their

performance goals. Huggins was evaluated in part based on how well SME and his

other businesses achieved the metrics for which he was responsible.




                                          7
     Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 8 of 35 PageID: 8




      23.   This data also helped Huggins work with Honeywell business leaders

to identify high-value markets in which SME should invest, and low-value markets

in which SME should reduce its investment.

      24.   Huggins also worked with SME and HPS leadership to identify and

understand SME’s demand generation and performance gaps, which he presented

to Honeywell leadership on a weekly basis. In his meetings with executive

leadership, Huggins identified and explained gaps in SME’s anticipated and actual

sales, and identification of potential customers, and along with William Yu, SME’s

Vice President and General Manager, detailed SME’s forecasted sales and annual

revenue.

      25.   Huggins also presented at monthly meetings with Honeywell

executive leadership to discuss SME’s performance, growth strategy, finances, and

product and sales pipelines. Honeywell leadership looked to Mr. Huggins to use

this sales and performance data to improve SME’s performance.

Huggins’ Operational and Strategic Planning for SME

      26.   Another of Huggins’ duties was to ensure that that SME’s commercial

strategy was consistent with HPS’s global strategic plan. As part of this, Huggins

contributed to developing the Annual Operating Plan governing SME, as well as a

3-year strategic plan (called a “STRAP”).




                                         8
        Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 9 of 35 PageID: 9




        27.   The Annual Operating Plans and STRAP contain profoundly sensitive

and competitively valuable information about the present state and future plans for

Honeywell’s SME business.

        28.   In helping develop the Annual Operating Plans and STRAP, Huggins

worked with other Honeywell business leaders to analyze and make plans

regarding SME’s budget, sales opportunities, weaknesses in customer

relationships, market vulnerabilities, sales and product pipelines, market strategy,

forecasts, and growth strategy. Central to these strategic plans was Honeywell’s

largest global competitor, Itron.

        29.   In these strategic planning meetings, Huggins and other business

leaders discussed, among other things, SME’s budget, how to drive SME growth

by, for example, prioritizing the sale of certain offerings with certain customers

and in particular markets, and key SME sales opportunities and product

innovations. Huggins was an active participant in these strategic meetings,

providing important input that helped determine SME’s portion of the strategic

plan.

        30.   Huggins also participated in Annual Operation Plan meetings in

which he and other business unit leaders discussed forecasted annual sales revenue,

allocation of resources, and supply and demand, among other things in order to

develop SME’s Annual Operating Plan for 2020 and 2021.




                                          9
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 10 of 35 PageID: 10




      31.    The Annual Operating Plan also specifically addressed how

Honeywell intended to compete against Itron, and identified Honeywell’s specific

competitive strengths and weaknesses compared to Itron. The Annual Operating

Plan serves as a guide by which Honeywell designed SME’s growth strategy to

increase its market share, including by targeting certain markets and customers, to

compete specifically against Itron.

      32.    Huggins analyzed the Annual Operations plan for SME as part of his

duties. For example, in April 2020, Huggins worked with SME’s Sales Excellence

Manager seeking information as part of a “deep dive” he was conducting into

SME’s sales Annual Operating Plain and Sales Incentive Plan for 2020. This

involved assigning SME team members assignments, such as auditing SME sales

metrics to ensure that the team was following the Annual Operating Plan.

Huggins’ Work with the SME Sales Team

      33.    By mid-2019, Huggins no longer had day-to-day management of the

SME sales force. Nevertheless, he continued to provide guidance to the sales

team, which reported to him on a “dotted line” basis. For example, in January

2020, at the HPS annual sales kick-off meeting, Huggins participated in SME’s

working sessions, at which SME business leadership detailed SME’s Annual

Operating Plan, growth strategy, market strategy and competitive weaknesses.




                                         10
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 11 of 35 PageID: 11




      34.    This included a discussion of SME’s top twenty customer accounts,

the amount of business currently generated by those customers, and the monetary

value of each account. Also addressed were specific business challenges in the

SME business and the strategy to address them. In addition, the attendees

discussed SME’s gap assessment, which compares SME’s actual performance with

its expected performance. The meeting also discussed competitive market

strategy, in particular SME’s priority on displacing Honeywell’s competitors,

namely Itron, with Honeywell’s SME offerings. These meetings were not open to

the public and were restricted to Honeywell personnel.

      35.    Although his main job duties focused more on commercial strategy

than visiting customers, Huggins did participate in an SME sales pitch during his

time as Vice President of Sales—in which SME was bidding against Itron—to

obtain a customer’s connected gas business. Following the pitch, Huggins provided

SME’s sales team with guidance and feedback, including with regard to SME’s

pricing proposition to the customer. Much of the information SME’s sales team

presented at the pitch, particular with regard to SME’s pricing proposition for that

customer, is confidential and non-public.

Huggins Was Held Accountable for SME Performance

      36.    Huggins’ annual performance reviews addressed his effectiveness at

influencing SME’s profitability and growth, and his superiors suggested areas in




                                         11
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 12 of 35 PageID: 12




which Huggins needed to improve, including increasing SME’s sales performance

and productivity by leveraging SME’s sales metrics.

      37.    Huggins had weekly and monthly coaching sessions with Honeywell

leadership, in which he regularly discussed his efforts to positively influence

SME’s sales performance.

Huggins Possesses Competitively Valuable Honeywell Trade Secrets,
Proprietary and Confidential Information

       38. Huggins’ job as Vice President of Sales responsible for SME was

inextricably bound up with the strategic, financial, sales, and other information

described above.

       39. For example, not only does Huggins know Honeywell’s specific

strategy for competing against Itron, but he knows Honeywell’s broader market and

growth strategies in the smart energy sector. He also has knowledge of SME’s

product pipeline, strengths and challenges with certain products, where SME may

face vulnerabilities from competitive bids, and strengths and weaknesses in

customer relationships.

      40.    Huggins also knows which markets and products SME is prioritizing

in order to gain a larger market share, and he knows SME’s strategy for competing

against Itron, including in which markets and with regard to which products SME

is working to displace Itron.




                                         12
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 13 of 35 PageID: 13




      41.   All of this information amounts to a roadmap for how Honeywell

SME intends to compete against Itron, the specific tactics that Honeywell intends

to use, and the challenges and vulnerabilities that Honeywell may see in its own

approach.

      42.   All of this information is highly confidential and competitively

valuable, and is part of the Honeywell Trade Secrets, Proprietary and Confidential

Information that Huggins agreed to protect.

      43.   This information is closely kept at Honeywell. It is shared only with

those in a leadership position who need to know the information. Meetings

discussing this strategic information are limited to only those who must attend, and

materials containing this information are circulated only to those who must receive

them. Confidential materials are labeled as such.

      44.   Honeywell also takes steps to ensure that these Trade Secrets,

Proprietary and Confidential Information—most of which are stored in electronic

form—are protected. Honeywell also maintains security around its electronic data

and computer networks. For example, Honeywell employs technical “Data Loss

Prevention” capabilities to monitor and catch individuals who may be trying to

improperly remove Honeywell data from its networks. Each Honeywell employee

also has a unique username and password that must be entered before accessing

Honeywell’s internal network, and employees are required to regularly change




                                         13
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 14 of 35 PageID: 14




their passwords to enhance security. Various information technology tools are

used to monitor the handling of Trade Secrets, Proprietary and Confidential

Information, and Honeywell employees’ access to such information is limited to

that which they need to use for their jobs.

      45.      Honeywell also takes other steps to protect its Trade Secrets,

Proprietary and Confidential Information. For example, in addition to having its

employees like Huggins sign non-disclosure agreements, Honeywell also requires

third-party business partners to sign non-disclosure agreements before Honeywell

will share with them any of its Trade Secrets, Proprietary and/or Confidential

Information.

      46.      Honeywell also maintains the security of its headquarters and offices.

Entrances to Honeywell facilities are monitored, and employees are required to use

an electronic personnel badge to enter the facilities. Visitors sign in upon arrival,

wear badges, and are escorted by Honeywell employees. In addition, Honeywell

uses security cameras to protect its facilities and monitor compliance with its

policy of restricted access.

      47.      The Honeywell Trade Secrets, Proprietary and Confidential

Information that Huggins knows are highly valuable to Honeywell because they

are kept secret from Itron and other competitors. And this information will be

highly valuable to Itron. For example, the information that Huggins knows about




                                           14
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 15 of 35 PageID: 15




where Honeywell intends to make investments in SME, SME products on which

Honeywell intends to focus, areas of the SME business that Honeywell internally

believes need improvement, strategic customer and channel partner relationships,

and proprietary sales incentive programs will give Itron an unfairly-gained

competitive advantage, unfairly harming Honeywell in the marketplace.

       48. If Itron is able to obtain and exploit the Honeywell Trade Secrets,

Proprietary and Confidential Information that Huggins knows, Honeywell’s ability

to compete in the marketplace will be irreparably harmed. Proprietary information

about Honeywell’s SME market strategy, sales strategies, customer relationships

(including weaknesses in customer relationships and prospective customer

relationships), margins for Honeywell’s SME products and solutions, pricing and

value proposition strategies, and product information will be easily used and

exploited by Itron to displace or disrupt Honeywell’s market, sales, and growth

strategies, and Honeywell’s relationships with existing and prospective customers.

This information will also enable Itron to prospect for clients based on the leads that

Honeywell developed, and provide it with the opportunity to poach Honeywell’s

sales leads.

Huggins’ Non-Compete Agreement with Honeywell

      49.      Because of Huggins’ executive sales role, in which Honeywell’s

competitively-valuable Trade Secrets, Proprietary and Confidential Information




                                          15
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 16 of 35 PageID: 16




about SME and other areas of Honeywell’s business was inextricably linked with

his job duties, Honeywell recognized that it has an important business interest in

protecting the Trade Secrets, Proprietary and Confidential Information, goodwill,

and other legitimate business interests associated with Huggins’ employment.

        50.   Accordingly, as a condition of Huggins employment as Vice President

of Sales, he was required to execute a Non-Compete Agreement for Senior

Executives (the “Non-Compete Agreement”), which he signed on September 28,

2018.

        51.   Honeywell does not require all of its employees to sign non-compete

agreements. Only senior executives and other employees, who by the very nature

of their roles and responsibilities have jobs that are intimately intertwined with

Honeywell’s Trade Secrets, Proprietary and Confidential Information, goodwill,

and other legitimate business interests are required to sign non-compete

agreements.

        52.   In Section 1 of the Non-Compete Agreement, Huggins acknowledged

that “Honeywell operates in a very competitive business environment and my

services are and will be of special, unique and extraordinary value to Honeywell.”

        53.   Huggins also acknowledged that in the course of his employment with

Honeywell, he will “become familiar with Trade Secrets, Proprietary and

Confidential Information concerning Honeywell,” including but not limited to,




                                          16
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 17 of 35 PageID: 17




Honeywell’s “strategic plans, plans for acquisition or disposition of products,

expansion plans, financial status and plans, financial data, customer lists and data,

and personnel information.”

      54.    Huggins agreed that for a period of one year following his termination

of employment with Honeywell for any reason, he will not:

        become employed by, perform services for, or otherwise become
        associated with…a Competing Business…that conducts business in
        the same or substantially similar geographic area in which any
        Honeywell business, for which I was employed or performed
        services…during the Look Back Period, conducts business or plans
        to conduct business as of my Termination of Employment.

      55.    “Competing Business” is defined as any business that:

        (i) conducts or is planning to conduct a business similar to and/or
        in competition with any business conducted or planned by any
        Honeywell business for which [Huggins] (A) was employed or
        performed services in [his job as Vice President of Sales], or (B)
        had knowledge of operations over the Look Back Period, or (ii)
        designs, develops, produces, offers for sale or sells a product or
        service that can be used as a substitute for, or is generally intended
        to satisfy the same customer needs for, any one or more products
        or services designed, developed, manufactured, produced or
        offered for sale or sold by any Honeywell business for which
        [Huggins] (X) was employed or performed services in [his job as
        Vice President of Sales], or (Y) had knowledge of operations
        during the Look Back Period.

      56.    The “Look Back Period” under the Non-Compete Agreement is the

two-year period ending on the date of Huggins’ termination of employment from

Honeywell.




                                          17
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 18 of 35 PageID: 18




      57.    Huggins agreed that if he “intend[s] to become employed by…a

Competing Business as defined above, it is presumed that the [one-year non-

compete] restriction…applies.”

      58.    Huggins also expressly agreed that if “I do not believe the [one-year]

restriction…should apply, I must demonstrate to Honeywell that I will only be

employed by, perform services for, or otherwise become associated with…a line of

business, or part of, a Competing Business that does not compete with

Honeywell….”

      59.    In Section 2 of the Non-Compete Agreement, Huggins agreed that the

terms of the Non-Compete Agreement are reasonable and do not impose a greater

restraint than necessary to protect Honeywell’s legitimate business interests,

including the protection of its Trade Secrets, Proprietary and Confidential

Information. In Section 4 of the Non-Compete Agreement, Huggins again agreed

and acknowledged that “the restrictions contained in this Agreement do not

preclude me from earning a livelihood, nor do they unreasonably impose

limitations on my ability to earn a living.”

      60.    In Section 3 of the Non-Compete Agreement, Huggins acknowledged

that a remedy at law for “any breach or threatened breach” of the agreement

“would be inadequate.” Huggins therefore agreed that “Honeywell shall be

entitled to injunctive relief in case of any such breach or threatened breach.”




                                          18
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 19 of 35 PageID: 19




Huggins also acknowledged and agreed that “violation of this Agreement would

cause irreparable harm to Honeywell….”

      61.      In Section 3 of the Non-Compete Agreement, Huggins also agreed to

reimburse Honeywell for all attorneys’ fees and costs incurred in enforcing the

terms of the Non-Compete Agreement.

      62.      Huggins also agreed, in Section 1 of the Non-Compete Agreement,

that he would not directly or indirectly, at any time during or after his employment

with Honeywell, except in the course of performing his duties at Honeywell,

disclose or use Honeywell’s Trade Secrets, Proprietary and Confidential

Information.

      63.      In Section 8 of the Non-Compete Agreement, Huggins agreed that for

one year immediately following the end of his employment with Honeywell, he

will inform each new employer, prior to accepting employment, of the existence of

the Non-Compete Agreement and provide that employer with a copy of it.

      64.      Section 9 of the Non-Compete Agreement contains a choice-of-law

clause, providing that it shall be governed by and construed in accordance with the

laws of the State of New Jersey without regard to its principles of conflicts of law.

      65.      In signing the Non-Compete Agreement, Huggins also consented to

the exclusive jurisdiction and venue in the federal and state courts of the State of




                                          19
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 20 of 35 PageID: 20




New Jersey, Morris County, for the resolution of all disputes arising under or

relating to the agreement.

      66.    The Non-Compete Agreement has an Addendum, which contains a

partial, non-exhaustive list “for illustration purposes only,” of some competitors

that are considered a Competing Business. Huggins acknowledged that Competing

Businesses “may include other persons or entities now or in the future.” Huggins

acknowledged that if he “worked in multiple Honeywell business [subject to the

Non-Compete Agreement] during [his] tenure, it is very likely that the list of

Competing Business subject to restriction under the terms of [his] Noncompete

Agreement will be broader than the…illustrative list.”

      67.    The Addendum instructed Huggins: “If you have questions about

whether any prior Honeywell position which you have held during the Look Back

Period subjects you to [non-compete] restrictions, and will be used to identify

Competing Business(es), you should contact your Human Resource

representative.”

Huggins’ Agreement with Honeywell Regarding Trade Secrets, Proprietary
and Confidential Information

      68.    As a condition of his initial employment with Honeywell, and also as

a condition of his subsequent hiring as Vice President of Sales, on September 28,

2018, Huggins also signed an Employee Agreement Relating to Trade Secrets,

Proprietary and Confidential Information (the “IP Agreement”).



                                         20
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 21 of 35 PageID: 21




      69.    In Section 6 of the IP Agreement, Huggins agreed that he “will not

engage…for a period of two years following my Termination of Employment for

any reason, in any activity or employment in the faithful performance of which it

could be reasonably anticipated that I would use or disclose Honeywell’s Trade

Secrets, Proprietary and Confidential Information.”

      70.    Section 20 of the IP Agreement defines Trade Secrets, Proprietary and

Confidential Information as “information which is not generally known in the

industry in which Honeywell is engaged…which includes, without limitation, any

information, whether patentable, patented or not, relating to any existing or

contemplated products, inventions, services, technology, ideas, concepts, designs,

patterns, processes, compounds, formulae, programs, devices, tools, compilations

of information, methods, techniques, and including information relating to any

research, development, manufacture, purchasing, engineering, know-how, business

plans, sales or market methods, methods of doing business, customer lists,

customer usages or requirements, or supplier information, which is owned or

licensed by Honeywell or held by Honeywell in confidence.”

      71.    In Section 16 of the IP Agreement, Huggins agreed that “remedy at

law for any breach or threatened breach of the provisions of this Agreement would

be inadequate and therefore agree that Honeywell shall be entitled to injunctive

relief in case of any such breach or threatened breach.”




                                         21
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 22 of 35 PageID: 22




      72.     The IP Agreement also contains restrictions on solicitation of

Honeywell employees, customers, suppliers, business partners and vendors.

      73.     Huggins also agreed in Section 16 that if “a court determines that I

have breached or threatened to breach this agreement, I agree to reimburse

Honeywell for all attorneys' fees and costs incurred in enforcing the terms of the

agreement.”

      74.     Section 18 of the IP Agreement contains a choice-of-law provision

which provides that the IP Agreement “shall be governed by and construed in

accordance with the laws of the State of New Jersey without regard to its principles

of conflicts of law.”

Huggins Resigns from Honeywell to Join Itron

      75.     On November 10, 2020, HPS president John Rudolph informed

Huggins’ Human Resources contact, Jeremy O’Brien, that Huggins was resigning

from Honeywell.

      76.     That same day, O’Brien texted Huggins that same day in an effort to

discuss the departure, but Huggins was not available to speak.

      77.     The next day, O’Brien again reached out to Huggins in an effort to

discuss his resignation. On that telephone call, Huggins told O’Brien that he had

accepted employment with Itron, which Huggins knew was the primary competitor

of Honeywell’s SME business.




                                          22
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 23 of 35 PageID: 23




      78.   Upon learning that Huggins was working for Itron, Honeywell

decided that Huggins’ employment needed to end that day. O’Brien called

Huggins back, and told him to come into the office immediately to return all of his

Honeywell-issued electronic devices and any other Honeywell property.

      79.   When Huggins arrived, he and O’Brien conducted an exit interview.

During the interview, O’Brien presented Huggins with a copy of his Non-Compete

Agreement. O’Brien expressed concern that Huggins’ employment as a sales

leader for Itron would violate the Non-Compete Agreement.

      80.   Huggins responded that he was aware of the Non-Compete

Agreement, and that he had provided a copy of the Agreement to Itron.

      81.   Huggins also acknowledged that Itron is a direct competitor of

Honeywell’s SME business. Huggins said that he could understand how

Honeywell would consider his employment with Itron as a violation of his Non-

Compete Agreement, even though he said he did not agree that it was a violation.

      82.   Huggins also told O’Brien that he understood his acceptance of

employment with Itron may lead Honeywell to seek forfeiture stock units he had

been granted by Honeywell.

      83.   On information and belief, Huggins’ new role as Itron’s Senior Vice

President of Customer and Market Experience, will involve him, among other

things, leading Itron’s sales, marketing, channel management, business




                                        23
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 24 of 35 PageID: 24




development, and customer success activities. These duties include the same or

similar responsibilities that Huggins performed at Honeywell regarding its Smart

Energy business.

                          COUNT 1
        BREACH OF CONTRACT: NON-COMPETE AGREEMENT
                       (Against Huggins)

      84.   Honeywell realleges and incorporates by reference herein the

foregoing allegations of the Complaint.

      85.   Huggins has a valid Noncompete Agreement for Senior Executives

with Honeywell.

      86.   In the Non-Compete Agreement, Huggins agreed that for a period of

one (1) year following his termination of employment from Honeywell for any

reason, he would not become employed by, perform services for, or otherwise

become associated with a Competing Business, as defined in Section 1 of the Non-

Compete Agreement.

      87.   Huggins’ employment with Honeywell terminated on November 11,

2020. Huggins is now employed by Itron, which is a Competing Business as that

term is defined in Huggins’ Non-Compete Agreement.

      88.   In his position as Itron’s Vice President for Customer and Market

Experience, Huggins will be employed by and performing services for a business

that conducts business similar to and in competition with the Honeywell businesses




                                          24
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 25 of 35 PageID: 25




for which: (a) Huggins was employed and performed services in a job covered by

Honeywell’s program requiring certain employees to sign non-compete

agreements; (b) Huggins had knowledge of operations during the two-year Look-

Back Period ending on the date of his termination of employment from Honeywell.

      89.    In his position as Itron’s Vice President for Customer and Market

Experience, Huggins will be employed by and performing services for a business

that designs, develops, produces, offers for sale or sells a product or service that

can be used as a substitute for, or is generally intended to satisfy the same

customer needs for, any one or more products or services designed, developed,

manufactured, promoted or offered for sale or sold by the Honeywell businesses

for which: (a) Huggins was employed and performed services in a job covered by

Honeywell’s program requiring certain employees to sign non-compete

agreements; and/or (b) Huggins had knowledge of operations during the two-year

Look-Back Period ending on the date of his termination of employment from

Honeywell.

      90.    All this conduct by Huggins, as detailed above in this Complaint,

breaches his Non-Compete Agreement.

      91.    If Huggins is not enjoined from working for Itron as described in this

Complaint, Honeywell will suffer irreparable harm. Honeywell also has been and




                                          25
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 26 of 35 PageID: 26




will be damaged by Huggins’ wrongful conduct in an amount to be determined at

trial, but which is no less than $75,000.

                              COUNT 2
                 BREACH OF CONTRACT: IP AGREEMENT
                           (Against Huggins)

      92.    Honeywell realleges and incorporates by reference herein the

foregoing allegations of the Complaint.

      93.    Huggins has a valid Employee Agreement Relating to Trade Secrets,

Proprietary and Confidential Information with Honeywell (the “IP Agreement”).

      94.    In the IP Agreement, Huggins agreed, among other things, that for a

period of two years following his termination of employment from Honeywell for

any reason, he will not engage without the prior written consent of Honeywell’s

Law Department, in any activity or employment in the faithful performance of

which it could be reasonably anticipated that he would use or disclose Honeywell’s

Trade Secrets, Proprietary and Confidential Information.

      95.    Huggins also acknowledged in the IP Agreement that he has the right

to use or practice any skill or expertise generally associated with this employment

but not special or unique to Honeywell, but that he does not have the right to use,

practice, or disclose Honeywell’s Trade Secrets, Proprietary and Confidential

Information for his own benefit or for the benefit of any third party.




                                            26
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 27 of 35 PageID: 27




      96.    Huggins’ employment as Honeywell’s Vice President of Sales

terminated on November 11, 2020. As Vice President of Sales, Huggins had

responsibility for, among other things, the commercial strategy and sales

performance for Honeywell’s Smart Energy business line. In this capacity,

Huggins had access to and knowledge of Honeywell Trade Secrets, Proprietary and

Confidential Information regarding its Smart Energy Business, as described in

more detail above in this Complaint.

      97.    Huggins is now employed by Itron as its Vice President of Customer

and Market Experience. This employment breaches Huggins’ IP Agreement

because—as discussed in more detail above in this Complaint—in this position he

will be engaging in “employment in the faithful performance of which it could be

reasonably anticipated that [Huggins] would use or disclose Honeywell’s Trade

Secrets, Proprietary and Confidential Information.”

      98.    If Huggins is not enjoined from working for Itron as described in this

Complaint, Honeywell will suffer irreparable harm. Honeywell also has been and

will be damaged by Huggins’ wrongful conduct in an amount to be determined at

trial, but which is no less than $75,000.




                                            27
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 28 of 35 PageID: 28




                        COUNT 3
   TORTIOUS INTERFERENCE WITH CONTRACTUAL RELATIONS
                      (Against Itron)

      99.   Honeywell realleges and incorporates by reference herein the

foregoing allegations of the Complaint.

      100. Huggins has a valid and enforceable Non-Compete Agreement and a

valid and enforceable IP Agreement with Honeywell.

      101. Itron knew about the Non-Compete Agreement and the IP Agreement

before hiring Huggins. In particular, Itron was aware of the Non-Compete

Agreement’s prohibition on Huggins working for a Competing Business for one

year after leaving Honeywell. On information and belief, Itron also was aware of

the IP Agreement’s two-year prohibition on Huggins working in any job in the

faithful performance of which it could be reasonably anticipated that he would use

or disclose Honeywell’s Trade Secrets, Proprietary and Confidential Information.

      102. Despite Itron’s knowledge of the restrictions contained in Huggins’

Non-Compete Agreement and IP Agreement, Itron’s hiring of Huggins him into a

position in which he will necessarily violate the Non-Compete Agreement and the

IP Agreement was done intentionally and with malice, and was done to take

advantage of the Honeywell Trade Secrets, Proprietary and Confidential

Information that Huggins possesses.




                                          28
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 29 of 35 PageID: 29




      103. Itron’s tortious interference will cause Honeywell to suffer irreparable

harm if not enjoined. Honeywell will also suffer money damages in an amount to

be determined at trial, but which is no less than $75,000.

                          COUNT 4
VIOLATION OF THE DEFEND TRADE SECRETS ACT, 18 U.S.C. 1836(b)
                   (Against All Defendants)

      104. Honeywell realleges and incorporates by reference herein the

foregoing allegations of the Complaint.

      105. Honeywell possesses trade secrets related to its Smart Energy

business including, but not limited to, the Honeywell Trade Secrets, Proprietary

and Confidential Information.

      106. Defendants have acquired and have used, are threatening or planning

to use, or will inevitably use Honeywell’s Trade Secrets, Proprietary and

Confidential Information under circumstances in which they knew or had reason to

know that they possess the Honeywell Trade Secrets, Proprietary and Confidential

Information without authorization.

      107. Itron has obtained Honeywell’s Trade Secrets, Proprietary and

Confidential Information by hiring Huggins, and Itron has placed him in a position

in which he will inevitably use and/or disclose Honeywell Trade Secrets,

Proprietary and Confidential Information for the benefit of Itron.




                                          29
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 30 of 35 PageID: 30




      108. Huggins obtained Honeywell’s Trade Secrets, Proprietary and

Confidential Information and, in his similar, competing position with Itron, he will

inevitably use and/or disclose the Honeywell Trade Secrets, Proprietary and

Confidential Information to fulfill his role as Itron’s Vice President of Customer

and Market Experience.

      109. The Honeywell Trade Secrets, Proprietary and Confidential

Information at issue in this case are related to products or services used in, or

intended for use in, interstate or foreign commerce.

      110. Honeywell has taken reasonable steps to maintain the confidential

nature of its Honeywell Trade Secrets, Proprietary and Confidential Information,

including but not limited to the Honeywell Trade Secrets, Proprietary and

Confidential Information that Huggins and Itron have misappropriated and/or are

threatening to misappropriate.

      111. Honeywell’s Trade Secrets, Proprietary and Confidential Information

are nonpublic and confidential, are not generally known in the industry or

elsewhere, and are not readily ascertainable through proper means by other

persons.

      112. Honeywell’s Trade Secrets, Proprietary and Confidential Information

derive actual and potential independent economic value from not being generally




                                          30
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 31 of 35 PageID: 31




known to, or readily ascertainable through proper means by, other persons who

might obtain economic value from their disclosure or use.

      113. Defendants possess Honeywell’s Trade Secrets, Proprietary and

Confidential Information without any color of right.

      114. Defendants’ actions in misappropriating Honeywell’s Trade Secrets,

Proprietary and Confidential Information were done willfully and maliciously.

      115. Defendants’ actions violate the Defend Trade Secrets Act of 2016, 18

U.S.C. §§ 1836, et seq.

      116. Defendants’ misappropriation of Honeywell’s Trade Secrets,

Proprietary and Confidential Information has caused and will cause Honeywell

damages in an amount to be determined at trial, but which is no less than $75,000.

      117. In addition, Honeywell will suffer irreparable harm absent injunctive

relief, and is entitled to an injunction to prevent defendants’ misappropriation and

threatened further misappropriation, and to prevent the value of Honeywell’s Trade

Secrets, Proprietary and Confidential Information from continuing to inure unfairly

to defendants’ benefit.

                            COUNT 5
       VIOLATION OF THE NEW JERSEY TRADE SECRETS ACT,
                     N.J.S.A. §§ 56:15-1 et seq.
                     (Against All Defendants)

      118. Honeywell realleges and incorporates by reference herein the

foregoing allegations of the Complaint.



                                          31
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 32 of 35 PageID: 32




      119. Honeywell possesses Honeywell Trade Secrets, Proprietary and

Confidential Information related to its Smart Energy business, as described above.

Honeywell’s Trade Secrets, Proprietary and Confidential Information include

information constituting trade secrets within the meaning of the New Jersey Trade

Secrets Act, N.J.S.A. §§ 56:15-1 et seq.

      120. Defendants have acquired and have used, are planning to use, and/or

will inevitably use Honeywell’s Trade Secrets, Proprietary and Confidential

Information under circumstances in which they knew or had reason to know that

the Honeywell Trade Secrets, Proprietary and Confidential Information were

obtained without express or implied authority or consent and were not obtained by

proper means.

      121. Honeywell has taken reasonable steps to maintain the confidential

nature of its Trade Secrets, including but not limited to the Honeywell Trade

Secrets, Proprietary and Confidential Information that defendants have

misappropriated and/or will misappropriate.

      122. Honeywell’s Trade Secrets, Proprietary and Confidential Information

are nonpublic and confidential, are not generally known in the industry or

elsewhere, and are not readily ascertainable through proper means by other

persons.




                                           32
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 33 of 35 PageID: 33




      123. Honeywell’s Trade Secrets, Proprietary and Confidential Information

derive actual and potential independent commercial value from not being generally

known to, or readily ascertainable through proper means by, other persons who

might obtain economic value from their disclosure or use.

      124. Defendants’ actions in misappropriating Honeywell’s Trade Secrets,

Proprietary and Confidential Information were done willfully and maliciously.

      125. Defendants’ actions violate the New Jersey Trade Secrets Act,

N.J.S.A. §§ 56:15-1 et seq.

      126. Defendants’ misappropriation of Honeywell’s Trade Secrets,

Proprietary and Confidential Information has caused and will cause Honeywell

damages in an amount to be determined at trial, but which is no less than $75,000.

      127. In addition, Honeywell will suffer irreparable harm absent injunctive

relief, and is entitled to an injunction to prevent Defendants’ misappropriation and

threatened further misappropriation, and to eliminate the commercial advantage

that Defendants would otherwise derive from the misappropriation.




                                         33
    Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 34 of 35 PageID: 34




                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Honeywell International Inc. demands judgment

against defendants Itron, Inc. and Benjamin Huggins, and respectfully asks the

Court to:

      1.     Enter judgment for Honeywell on every Count of the Complaint;

      2.     Enter temporary, preliminary, and permanent injunctive relief

providing that:

             a. Huggins may not be employed by Itron, Inc. as its Vice President

                  of Customer and Market Experience, or in any other capacity, until

                  November 11, 2021.

             b. The injunction shall apply to Huggins and to all who are in active

                  concert or participation with him.

      3.     Award Honeywell monetary damages, in an amount to be proven at

trial, for the economic injury it has sustained because of Huggins’ wrongful

conduct;

      4.     Award Honeywell its reasonable attorney’s fees incurred in

connection with enforcing its rights under Huggins’ Non-Compete and IP

Agreements, pursuant to the terms of the Agreements;

      5.     Order all other relief that the Court deems proper and just.




                                           34
     Case 2:21-cv-00830 Document 1 Filed 01/15/21 Page 35 of 35 PageID: 35




                           DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury trial on all issues in this action.



Date: January 15, 2021             FAEGRE DRINKER BIDDLE & REATH LLP


                                By: /s/ Tracey Salmon-Smith
                                  Tracey Salmon-Smith, Esq.
                                  tracey.salmonsmith@faegredrinker.com
                                  Justin M. Ginter, Esq.
                                  justin.ginter@faegredrinker.com
                                  600 Campus Drive
                                  Florham Park, New Jersey 07932

                                    Martin S. Chester, Esq., pro hac vice forthcoming
                                    martin.chester@faegredrinker.com
                                    Kate E. Middleton, Esq., pro hac vice forthcoming
                                    kate.middleton@faegredrinker.com
                                    2200 Wells Fargo Center
                                    90 South Seventh Street
                                    Minneapolis, MN 55402

                                    Attorneys for Plaintiff
                                    Honeywell International Inc.




US.131003925.04




                                            35
